Citation Nr: 1012340	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  05-31 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	John S. Berry, Esquire


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty for training from June 
1985 to October 1985 and served on active duty from December 
1985 to September 1986.

This case is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied 
service connection for PTSD and determined that the Veteran 
had not submitted new and material evidence sufficient to 
reopen a previously denied claim of service connection for 
conjunctivitis.

The Veteran's Notice of Disagreement with that portion of 
the decision denying service connection for PTSD was 
received at the RO in November 2004.  The RO issued a 
Statement of the Case (SOC) in June 2005.  The Veteran 
perfected her appeal with the submission of a timely 
substantive appeal (VA Form 9), which was received at the RO 
in August 2005.  

The matter was initially before the Board in January 2008.  
At that time, the Board determined that additional 
development was necessary before a decision on the merits of 
the claim could be reached; thus, the matter was remanded 
back to the RO, via the Appeals Management Center (AMC)for 
further development and adjudicative action.

In a November 2009 supplemental statement of the case, the 
AMC most recently affirmed the determination previously 
entered.

During the course of the appeal, the Veteran relocated to 
Nebraska, and as such, jurisdiction of the claims file has 
been transferred to the RO in Lincoln, Nebraska.

In an August 2008 VA Form 21-4138, the Veteran raised the 
issues of entitlement to (1) service connection for a 
bladder disorder, (2) service connection for a bilateral eye 
disability, (3) service connection for a gastrointestinal 
disability (including, but not limited to gastroesophageal 
reflux disease and hiatal hernia) to include as secondary to 
her service-connected disabilities and/or PTSD, and (4) 
service connection for a sleep disorder.  As these issues 
have not yet been adjudicated by the Agency of Original 
Jurisdiction (AOJ), the Board does not have jurisdiction 
over them, and they are referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran has intertwined and inseparable diagnoses of 
PTSD and major depressive disorder.  

2.  The Veteran did not engage in combat with an enemy of 
the United States of America.  

3.  There is credible supporting evidence that the Veteran 
experienced stressors of sexual and physical abuse (personal 
assault) during service and her diagnoses of PTSD and major 
depressive disorder have been attributed to such in-service 
stressors.

4.  The competent and probative evidence of record 
establishes that it is at least as likely as not that the 
Veteran acquired a psychiatric disorder variously diagnosed 
as PTSD and major depressive disorder during active military 
service, as a result of in-service personal assault.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, an acquired 
psychiatric disorder to include major depressive disorder 
and PTSD was incurred in, or aggravated by, active military 
service.  38 U.S.C.A. §§ 1131, 1154(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for an acquired psychiatric 
disorder to include PTSD and major depressive disorder 
constitutes a complete grant of the benefits sought on 
appeal with respect to that issue.  As such, any defect with 
regard to VA's duty to notify and assist the Veteran with 
the development of his claim is harmless error, and no 
further discussion of VA's duty to notify and assist is 
necessary.

The Veteran seeks service connection for PTSD, claiming that 
her psychiatric disorder began as a result of a rape and an 
abusive marriage during active duty service in 1986.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The credibility and weight of all the evidence, including 
the medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not 
have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service connection for PTSD (as opposed to other acquired 
psychiatric disorders) requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and 
a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

The Veteran's PTSD claim is based on an in-service personal 
assault.  Because personal assault is an extremely personal 
and sensitive issue, many incidents are not officially 
reported, which creates a problem of proof of the occurrence 
of the claimed stressor.  In such situations it is not 
unusual for there to be an absence of service records 
documenting the events a veteran has alleged.  Therefore, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
See, e.g., Patton v. West, 12 Vet. App. 272, 277 (1999).

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the Veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of 
such evidence include, but are not limited to: records from 
law enforcement authorities; rape crisis centers; mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow 
service members, or clergy.

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  38 C.F.R. § 3.304(f).

Historically, the Veteran maintains that she entered 
military service at age 32 determined to succeed.  She was 
divorced with her two children, but maintains that her first 
marriage was relatively uneventful and was not abusive.  In 
a lay statement submitted in support of the Veteran's claim, 
the Veteran's mother also noted that the Veteran's first 
marriage was not abusive.  Very shortly after entering 
active duty in December 1985, the Veteran met and married 
her second husband, H.P. in February 1986, whom she asserts 
abused her physically and verbally.  During this time, she 
also asserts that she was raped by a commanding officer, and 
although she reported the incident, no charges were ever 
filed on her behalf.  

In support of her claim, she submitted the name of the 
claimed rapist, as well as the company to which she was 
stationed at Fort Hood, information regarding her second 
husband, information regarding reported domestic disputes, 
and reports filed in this regard.  The RO attempted to 
obtain evidence to corroborate her stressors based on the 
information provided by the Veteran; but thus far, the RO 
has not been able to obtain concrete evidence of spousal 
abuse or rape.  

The RO did not, however, exhaust all reasonable efforts to 
obtain the requested information.  For example, the RO 
contacted the Killeen, Texas, police department to request 
an assault/domestic violence report regarding the Veteran 
and H.P., but did not request the information with the 
Veteran's married name at the time she was married to H.P. 
in 1986.  Thus, it is not surprising that the search came 
back negative.  Despite a lack of conclusive evidence of 
spousal abuse and rape during service, however, there is a 
definite downward spiral shown in terms of the Veteran's 
self worth, behavior, and overall mental health between the 
time she entered service and the present.  

A review of the service personnel records reflects that the 
Veteran received a general discharge in lieu of court 
martial for forgery and misappropriation of Army funds in 
April 1986 to help her husband out of a debt.  She claims 
she did this out of duress, and there is no prior history of 
inappropriate behavior or misconduct.   

A review of H.P.'s personnel records show that he had a 
pattern of misconduct during military service, and was 
ultimately discharged from service as a result.  

In a February 2005 statement, the Veteran's son reported 
that his mother (the Veteran) was physically abused by H.P. 
shortly after they were married during service until the 
Veteran was discharged from service and left Texas.  

In a December 2004 statement, the Veteran's mother reported 
that she often received phone calls from the Veteran during 
the time she was married to H.P. during service, during 
which the Veteran would tell her about how H.P. was abusing 
her.  

The Veteran reported for a scheduled VA examination in 
September 2008.  In conjunction with the examination, the 
examiner extensively reviewed the entire claims file.  
Indicative of such a review, the examiner provided multiple 
notations with exact quotations of prior examination 
reports, previous mental health treatment records, and past 
diagnoses.  The examiner noted the Veteran's contentions, 
and commented on other, non-medical materials located in the 
claims file.  

Specifically, the examiner noted Veteran's Center records 
dated in 1994 indicating that the Veteran had a cycle of 
being in domestically violent relationships, VA outpatient 
mental health treatment in June 2003, July 2004, and June 
2008 through September 2008.  These records note diagnoses 
of severe depression, and PTSD.  

During the examination interview, the Veteran reported no 
history of being abused or raped prior to active duty.  The 
Veteran reported substance abuse after service.  The Veteran 
reported a long history of employment prior to entering 
service, and no employment since her discharge from service.  

During the examination, the Veteran cried a lot.  Her speech 
was slow and her attitude was guarded and apathetic.  Affect 
was sad to blunting.  Mood was depressed.  She was oriented 
times three.  The Veteran's memory was impaired.

The examiner noted a DSM-IV diagnosis of PTSD, based on 
chronic symptoms, with recurrence and persistent re-
experiencing the traumatic event of spousal abuse and rape.  
The examiner noted severe Criteria "B" in that the Veteran 
had a specific style of dress or appearance that was 
insightful enough to know that that was a means to block 
interaction with men.  The Veteran did not want to keep 
herself up.  The Veteran isolated herself, had no friends, 
and led a life of estrangement.  The examiner noted that the 
Veteran's level of estrangement was severe to profound.  The 
affective restriction was severe couple with depressed 
affect, and the foreshortened future was severe.  The 
examiner also noted that the Veteran had a severe to 
profound difficulty with talking and thinking of the trauma.  

The examiner also noted that the "C" criteria were severe.  
For example, the Veteran slept only a couple of hours per 
night, took a lot of medication, had a short temper, and 
secluded herself.  

The examiner provided a diagnosis of PTSD and major 
depressive disorder.  In summary, the examiner noted the 
following:

The Veteran was presumed to be fit for 
duty and was on active duty from 1985 to 
1986.  While on active duty, she was 
noted to have a disciplinary action of 
fraudulent signature to obtain 
assistance for her family.  Given the 
nature of the records that have been 
reviewed of her abuse history (personal 
statements, and VA, VETS CENTER 
treatment records), I find it very 
plausible that such an action on behalf 
of the Veteran at that time may have 
been out of fear for her safety from her 
husband of that time.  

I have reviewed a host of medical 
records from VA, Vets Center, and 
others, that in my opinion are evidence 
of an abusive trauma occurring while on 
active duty with her husband of that 
time.  It is at least as likely as not, 
that based upon the evidence, that the 
Veteran's current diagnosis of PTSD and 
major depressive disorder are related to 
the claim of sexual or physical assault 
during active duty military service.  
The PTSD and major depressive disorder 
are intertwined and inseparable with a 
combined GAF of 50.  

There is no contradictory evidence in the claims file.  

In short, there is no conclusive evidence to verify that the 
Veteran was physically abused by her in-service husband, 
H.P, nor does the evidence conclusively show that she was 
raped by a commanding officer, as she has claimed.  Thus, 
the Veteran's claimed in-service stressors have not been 
absolutely verified.  However, there is substantial 
corroboration in this case.  The evidence overwhelmingly 
shows that the Veteran's pattern of behavior following the 
claimed assault changed during service, and has continued to 
the present day.  This pattern of behavior included 
committing fraud, (presumably under duress), substance 
abuse, major depression, a pattern of abusive relationships; 
episodes of depression, without an identifiable cause; and 
unexplained economic and social behavior changes.  These 
behavioral changes occurred drastically during a short 
period of time beginning during active service, and resulted 
in an obvious dramatic decline in the Veteran's overall 
mental health.  This pattern of behavior has been 
corroborated by medical professionals, the Veteran's mother, 
and her son, who apparently witnessed some of the spousal 
abuse that the Veteran claims occurred when her son was only 
10 years old.  

According to 38 C.F.R. § 3.304(f), the above described 
pattern of behavior is the exact type of evidence that is 
needed to support the type of claim presented in this case.  
It is not surprising that the RO has had difficulty trying 
to verify the Veteran's stressors because of the very nature 
of the events that she describes.  In this case, the Veteran 
has a diagnosis of PTSD based on in-service spousal abuse, 
with sufficient credible supporting evidence to indicate the 
presence of spousal abuse during service.  Applying the 
above scenario to the applicable law and regulations can 
only result in the establishment of service connection in 
this case.  Moreover, the Veteran also has an inextricably 
intertwined diagnosis of major depressive disorder that, 
according to the VA examiner, as likely as not had its onset 
during service.  This is significant because the regulations 
do not require the diagnosis of major depressive disorder to 
be based on a corroborated in-service stressor in order to 
establish service connection for that disability; and, in 
this case, the examiner noted that the diagnosis of major 
depressive disorder was intertwined and inseparable from the 
PTSD.  

In light of the foregoing, and in resolving all doubt in the 
Veteran's favor, service connection is warranted for an 
acquired psychiatric disorder, to include PTSD and major 
depressive disorder.  


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and major depressive disorder is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


